Citation Nr: 0632609	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  02-11 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a heat 
stroke.  

3.  Entitlement to service connection for residuals of 
injuries of the legs and knees.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1984.  He also had service in the Army National 
Guard from August 1984 to February 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated since September 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In September 2000, 
the RO denied, as not well grounded, the veteran's claim of 
entitlement to service connection for PTSD with an associated 
heat stroke and panic attacks.  In December 2000, the veteran 
filed a notice disagreement contesting the denial of that 
claim.  In November 2001, RO readjudicated the veteran's 
claims and denied service connection for PTSD, residuals of a 
heat stroke, and residuals of injuries of the legs and knees.  
In April 2002, the veteran filed a notice of disagreement.  
In July 2002, the RO furnished the veteran a statement of the 
case.  In July 2002, the veteran filed his substantive appeal 
(VA Form 9).

In October 2003, this matter was remanded for further 
development and adjudication.  This having been completed, 
the case is again before the Board.

The issue of entitlement to service connection for residuals 
of a heat stroke is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The weight of the medical evidence is against a showing 
that the veteran has PTSD.

2.  The medical evidence does not demonstrate that the 
veteran currently has residuals of an injury to the legs.

3.  The evidence of record does not demonstrate that the 
veteran developed a knee condition during service or within 
one year after service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).

2.  Residuals of an injury to the legs were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2006).

3.  A knee condition was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in July 2001 and March 2004, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claims for service connection, 
as well as the type of evidence VA would assist him in 
obtaining.  The veteran was also generally informed that he 
should send to VA evidence in his possession that pertains to 
the claim.  In addition, the RO advised the veteran of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  The RO also 
provided the veteran and his representative with adequate 
notice of the evidence, which was not of record, that was 
necessary to substantiate the veteran's claims, and also 
specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service private and VA treatment records, VA 
examination reports, records in connection with an award of 
disability benefits from the Social Security Administration, 
and statements submitted by the veteran and his 
representative in support of his claims.  In addition, the 
Board notes that this case has been previously remanded for 
additional development to include additional searches for 
hospital records and LOD reports, a well as for VA 
examinations in connection with the veteran's claims.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

A.  PTSD.

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.

Following a careful review of the record, the Board finds 
that service connection is not warranted for PTSD.  

The medical evidence in this case consists of the veteran's 
service medical records, private and VA treatment records, 
and a VA psychiatric examination dated in January 2005.  

Here, the Board notes that the veteran claims that he 
suffered a heat stroke and PTSD after he was inadvertently 
locked in a tank for several days during service in Ft. Hood, 
Texas.  He indicates that he was hospitalized for three weeks 
following the incident.  The veteran reports that he suffered 
nightmares and flashbacks from the incident and currently 
receives treatment for PTSD.  In support of his initial claim 
for service connection, the veteran submitted copies of 
private treatment records, service medical records and 
medical records from his period of duty with the Army 
National Guard.  The records reflecting a three-week hospital 
stay during service were not included and were not 
subsequently associated with the claims file.  Additional 
records requests by the RO also failed to produce any records 
of a three week hospitalization in service.  Moreover, 
additional corroborating evidence that the claimed in-service 
stressor occurred has not been associated with the record, 
and additional records searches by the RO, including an 
inquiry for LOD reports, found no related information.

Private post-service treatment records reflect treatment for 
a variety of psychiatric disorders including major depressive 
disorder, panic disorder, and PTSD.  However, supporting 
evidence of the alleged in-service stressful event that the 
veteran reports as the precipitating factor leading to the 
PTSD diagnosis was not included in the medical evidence on 
file.  

In January 2005, the veteran was afforded a VA examination in 
connection with his claim.  The examiner indicated that the 
veteran's claims file was reviewed in connection with the 
claim.  After reviewing the veteran's medical history and 
examining the veteran, the examiner diagnosed the veteran 
with panic disorder, depressive disorder, not otherwise 
specified, and trauma-related symptoms, although the symptoms 
did not appear congruent with full-fledged PTSD.  In a 
February 2006 addendum to this report, the examiner confirmed 
his findings and diagnosis, explaining that, while the 
veteran has symptoms of PTSD, his symptoms were not 
consistent with full-fledged PTSD.

In light of the foregoing, the Board must deny the veteran's 
claim.  While the veteran has presented evidence indicating 
that he suffers from some of the symptoms of PTSD, to include 
trauma-related symptoms, the VA examiner that conducted the 
psychiatric examination in January 2005, was unable to 
substantiate a clinical diagnosis of PTSD.  This conclusion 
was reached after reviewing the veteran's claims file and 
examining the veteran.  At this point, the Board notes that 
the veteran's claims file does indicate that he has been 
diagnosed with PTSD by at least one other physician.  The 
Board finds, however, that the opinion of the VA examiner, 
who examined both the veteran and his claims file, should 
carry the most weight in this case.  In this regard, the 
Board notes that the previous diagnosis of PTSD appears in 
treatment notes and does not appear to be based on a full 
review of the veteran's claims file, nor does it appear to be 
supported by any specific stressors.  See Winsett v. West, 11 
Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir.1999) 
(unpublished decision), cert. denied 120 S.Ct. 1251 (2000) 
(it is not error for the Board to value one medical opinion 
over another, as long as a rationale basis for doing so is 
given).
  
The Board finds therefore that the weight of the evidence is 
against a finding that the veteran's suffers from clinical 
PTSD.  And without a current diagnosis, a claim for 
entitlement to service connection for such condition cannot 
be sustained.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In so finding, the Board does not question the 
sincerity of the veteran that he has PTSD due to an incident 
in service.  The Board notes, however, that as a lay person, 
the veteran is not competent on his own to establish a 
medical diagnosis or show a medical etiology; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In addition, even if the record did support a finding that 
the veteran suffers from PTSD, there is no supporting 
evidence in the record tending to confirm that he suffered 
heat stroke in service as a result of being inadvertently 
locked in a tank for several days during service.  No 
evidence supporting this stressor has been submitted by the 
veteran and additional searches by the RO for records 
relating to a three week hospital stay or a LOD investigation 
turned up no additional evidence.   In sum, the record does 
not support the veteran's account of his stressor in service, 
and without credible supporting evidence that the claimed in-
service stressor occurred, service connection for PTSD is not 
available.

B.  Residuals of injuries of the legs and knees.

After a careful review of the medical evidence, the Board 
finds that the record does not support a showing that the 
veteran currently has residuals of an injury to his legs.  
And while the record does indicate that the veteran has a 
current knee condition, this condition has not been found to 
be related to his active duty service. 

In this case, a review of the veteran's service medical 
records reflects that he was treated on several occasions for 
bilateral knee pain.  The diagnoses included chondromalacia, 
"loose joint", and muscle stiffness.  Additional private 
treatment records indicate that the veteran was treated for 
arthritis and possible Reiter's syndrome affecting mostly the 
hands and knees.  A December 2000 progress note shows that 
the veteran complained of the right knee popping and 
swelling.  The diagnosis was chondromalacia patellae.  

In February 2005, the veteran was afforded a VA examination 
in connection with his claims.  The examiner indicated that 
the veteran's claims file was reviewed in connection with his 
report.  The veteran reported that he suffered shin splints 
in service and currently suffers pain and stiffness.  The 
veteran also stated that cold weather hurts him, as well as 
squatting, kneeling and climbing stairs.  After examining the 
veteran, the examiner diagnosed the veteran with mild 
chondromalacia patellae bilaterally, and no evidence of 
residuals of shin splints.  With respect to whether the 
veteran's conditions are related to service, the examiner 
stated "[a]fter reviewing claims file prior to and during 
this examination, I find no evidence to suggest that this 
patient has ongoing problems of shin splints or residuals and 
I find no evidence of service connection to stated knee 
problem." 

In light of the foregoing, the Board must deny the veteran's 
claim.  The medical evidence in this case does not indicate 
that the veteran currently has residuals of an injury to his 
legs, to include shin splints.  And without a current 
diagnosis, a claim for entitlement to service connection for 
this condition cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In addition, the 
Board finds that the evidence of record is against a finding 
that the veteran's current bilateral knee condition is 
related to service.  In this regard, the February 2005 VA 
examiner specifically found no evidence of service connection 
to the veteran's knee condition.  In this regard, the Board 
notes that, while the veteran may feel that his conditions 
are related to his service, the Board notes that, as a 
layperson, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Because the medical evidence is against a showing that the 
veteran currently has residuals of an injury to his legs, or 
that his current knee condition is related to his active 
service, there is no basis upon which to establish service 
connection for such conditions.

ORDER

1.  Service connection for PTSD is denied.  

2.  Service connection for residuals of injuries of the legs 
and knees is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for residuals of heat stroke must be remanded for further 
action.

When the veteran's claim was previously before the Board in 
October 2003, the matter was remanded for further 
development.  In doing so, the Board directed that the RO 
furnish the veteran a VA examination for the purpose of 
determining the existence of any current residual disability 
from the veteran's purported episode of an in-service heat 
stroke.  In this regard, the VA examiner was specifically 
asked to give opinions regarding whether the veteran 
developed a disability manifested by residuals of a heat 
stroke and, if so, to specify the diagnosis.  The examiner 
was also requested to give an opinion regarding whether such 
disability had its onset during service, or is otherwise 
etiologically related to any incident of service.  

The veteran was afforded the requested VA examination in 
January 2005.  While the examiner indicated a diagnosis of 
heat stroke, there is no indication that the examiner 
reviewed the veteran's claims file in making this 
determination.  The examiner also found normal systolic 
function per echocardiogram with slight diastolic 
dysfunction, but also noted that a stress test performed on 
the veteran was uninterpretable secondary to having to stop 
early.  There is no clear answer to the remand questions set 
forth by the Board in the October 2003 decision regarding the 
existence of residuals of in-service heat stroke, and if so, 
whether those residuals are related to his active service.

Based on the foregoing, the Board finds that this examination 
is inadequate and does not comply with the October 2003 
remand instructions.  The Board therefore reluctantly 
concludes that this matter must be remanded for compliance 
with the Board's October 2003 remand instructions.  As the 
Court has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this 
regard, the Board notes that VA's duty to assist requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); see also Godfrey v. Brown, 8 Vet. App. 
113 (1995) (Board not required to accept doctors' opinions 
that are based upon the veteran's recitation of medical 
history); Owens v. Brown, 7 Vet. App. 429 (1995).  The 
veteran's service medical records and other related 
documents, should be reviewed by the examiner, thereby 
enabling him to form an opinion on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993) and Powell v. West, 13 Vet. 
App. 31, 35 (1999) (error for Board to rely on inadequate 
examination).

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claims for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the appellant that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The veteran should be afforded a VA 
examination, by an appropriate 
specialist, for the purpose of 
determining the existence of any current 
residual disability from the veteran's 
purported episode of an in-service heat 
stroke.  The claims folder should be made 
available to the examiner for review.  
All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  In 
addition, based on the examination 
results, and review of the claims folder, 
the examiner should provide the following 
opinions:

a.  Has the veteran developed a 
disability manifested by residuals of a 
heat stroke?  If so, please specify the 
diagnosis.

b.  If such a disability/diagnosis is 
found to be present, the examiner is 
asked to address to the following 
question: whether such a disability had 
its onset during service, or is otherwise 
etiologically related to any incident of 
service.  Any opinion expressed is to be 
accompanied by a complete rationale. 

3.  The RO should readjudicate the issue 
on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


